Case 5:20-cv-07502-BLF Document 14-4 Filed 10/27/20 Page 1 of 5




               EXHIBIT D
                                             Case 5:20-cv-07502-BLF Document 14-4 Filed 10/27/20 Page 2 of 5
https://support.google.com/youtube/answer/2802268?hl=en                                                                                 Go   SEP OCT NOV          👤     ⍰❎
190 captures                                                                                                                                      17                    f 🐦
30 Mar 2015 - 20 Oct 2020                                                                                                                    2019 2020 2021   ▾ About this capture




     Harassment and cyberbullying policy




                  The safety of our creators, viewers, and partners is our highest priority – and we look to each of you to help us
                  protect this unique and vibrant community. It’s important you understand our Community Guidelines, and the
                  role they play in our shared responsibility to keep YouTube safe. Please take the time to carefully read the policy
                  below. You can also check out this page for a full list of our guidelines.



          We recently announced some updates on our harassment policy to better protect creators and users. The policy below
          has been updated to re ect these changes.


     Content that threatens individuals is not allowed on YouTube. We also do not allow content that targets an individual with
     prolonged or malicious insults based on intrinsic attributes, including their protected group status or physical traits.
                                           Case 5:20-cv-07502-BLF Document 14-4 Filed 10/27/20 Page 3 of 5
    If you nd content that violates this policy, please report it. Instructions for reporting violations of our Community
https://support.google.com/youtube/answer/2802268?hl=en                                                                                 Go   SEP OCT NOV          👤     ⍰❎
     Guidelines are available here. If you've found multiple videos or comments that you would like to report, you can report
190 captures                                                                                                                                      17                    f 🐦
30 Marthe
       2015channel.
            - 20 Oct 2020For tips and best practices to stay safe, keep your account secure, and protect your privacy, check out this        2019 2020 2021   ▾ About this capture
     Help Center article.

    If speci c threats are made against you and you feel unsafe, report it directly to your local law enforcement agency.



    What this means for you
    If you're posting content
    Don’t post content on YouTube if it ts any of the descriptions noted below.

    • Content that features prolonged name calling or malicious insults (such as racial slurs) based on their intrinsic
       attributes. These attributes include their protected group status, physical attributes, or their status as a survivor of
       sexual assault, domestic abuse, child abuse etc.
    • Content uploaded with the intent to shame, deceive or insult a minor. A minor is de ned as a person under the legal
       age of majority. This usually means anyone younger than 18 years old, but the age of a minor might vary by country.


       Other types of content that violate this policy



    Exceptions
    We may allow content that includes harassment if the primary purpose is educational, documentary, scienti c, or artistic
    in nature. This is not a free pass to harass someone. Some examples include:

    • Debates related to high-pro le o cials or leaders: Content featuring debates or discussions of topical issues
       concerning people who have positions of power, like high-pro le government o cials or CEOs of major multinational
       corporations.
    • Scripted performances: Insults made in the context of an artistic medium such as scripted satire, stand up comedy, or
       music (e.g. a diss track). Note: This is not a free pass to harass someone and claim “I was joking.”
       Harassment education or awareness: Content that features actual or simulated harassment for documentary
    • purposes or with willing participants (e.g. actors) to combat cyberbullying or raise awareness.

    Note: We take a harder line on content that maliciously insults someone based on their protected group status,
    regardless of whether or not they are a high-pro le person.



    Monetization and other penalties
                                            Case 5:20-cv-07502-BLF Document 14-4 Filed 10/27/20 Page 4 of 5
    In some rare cases, we may remove content or issue other penalties when a creator:
https://support.google.com/youtube/answer/2802268?hl=en                                                                               Go   SEP OCT NOV          👤     ⍰❎
     • Repeatedly encourages abusive audience behavior.
190 captures                                                                                                                                    17                    f 🐦
30 Mar 2015 - 20 Oct 2020                                                                                                                  2019 2020 2021   ▾ About this capture
      • Repeatedly targets, insults and abuses an identi able individual based on their intrinsic attributes across multiple
         uploads.
      • Exposes an individual to risks of physical harm based on the local social or political context.
      • Creates content that harms the YouTube ecosystem by persistently inciting hostility between creators for personal
           nancial gain.



     Examples
     Here are some examples of content that’s not allowed on YouTube:

      • Repeatedly showing pictures of someone and then making statements like “Look at this creature’s teeth, they’re so
         disgusting!”, with similar commentary targeting intrinsic attributes throughout the video.
      • Targeting an individual based on their membership in a protected group, such as by saying: “Look at this lthy [slur
         targeting a protected group], I wish they’d just get hit by a truck.”
      • Targeting an individual and making claims they are involved in human tra cking in the context of a harmful conspiracy
         theory where the conspiracy is linked to direct threats or violent acts.
      • Using an extreme insult to dehumanize an individual based on their intrinsic attributes. For example: “Look at this dog
         of a woman! She’s not even a human being — she must be some sort of mutant or animal!”
      • Depicting an identi able individual being murdered, seriously injured, or engaged in a graphic sexual act without their
         consent.
      • Accounts dedicated entirely to focusing on maliciously insulting an identi able individual.


         More Examples



     What happens if content violates this policy
     If your content violates this policy, we’ll remove the content and send you an email to let you know. If this is your rst time
     violating our Community Guidelines, you’ll get a warning with no penalty to your channel. If it’s not, we’ll issue a strike
     against your channel. If you get 3 strikes, your channel will be terminated. You can learn more about our strikes system
     here.


     We may also terminate your channel or account for repeated violations of the Community Guidelines or Terms of Service,
     as well as due to a single case of severe abuse, or when the channel is dedicated to a policy violation. You can learn more
     about channel or account terminations here.
                                                 Case 5:20-cv-07502-BLF Document 14-4 Filed 10/27/20 Page 5 of 5
             Visit Creator Academy for more
https://support.google.com/youtube/answer/2802268?hl=en                                                                Go   SEP OCT NOV
                                                                                                                                                 👤     ⍰❎
190 captures
     Would you rather learn about our Community Guidelines through videos and quizzes? Check out our Creator Academy
                                                                                                                                 17                    f 🐦
30 Mar 2015 - 20 Oct 2020                                                                                                   2019 2020 2021   ▾ About this capture
     course.


              Give feedback about this article




                                                            Was this helpful?


                                                           Yes           No
